Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered June *71218, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The victim of the knifepoint robbery testified at the hearing that he was able to clearly see the robber’s face while the robber stood in front of him in clear daylight and removed his wallet and that he believed that a few minutes elapsed while he had the robber under observation. The victim provided the police with a description of the robber’s complexion, hair and height, which the court at the hearing found to be accurate.
The hearing court held that the identification procedure at the station house was unduly suggestive and ordered evidence of it suppressed. The court, however, found that there existed an independent source for an in-court identification by the victim. The latter conclusion is amply supported by the evidence of the victim’s opportunity to view the robber at the time of the robbery, the victim’s high degree of attention and the accuracy of the victim’s initial description of the robber to the police. Mollen, P. J., Thompson, Brown, and Niehoff, JJ., concur.